 

Exhibit 10.1

 

First Amendment to Amended and Restated Employment Agreement

 

First Amendment to Amended and Restated Employment Agreement (this “Amendment”),
dated as of March 10, 2020, by and between B&G Foods, Inc., a Delaware
corporation (the “Corporation”) and Scott E. Lerner (“Lerner”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Corporation and Lerner are parties to an Amended and Restated
Employment Agreement, dated as of December 31, 2008 (the “Agreement”); and

 

WHEREAS, the Corporation and Lerner each desire to amend the Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.       Defined Terms. Except as otherwise set forth herein, capitalized terms
used but not defined herein shall have the respective meanings assigned to such
terms in the Agreement.

 

2.       Amendments to the Agreement.

 

(a)       The Agreement is hereby amended by replacing each reference therein to
“Executive Vice President, General Counsel and Secretary” with “Executive Vice
President, General Counsel, Secretary and Chief Compliance Officer.”

 

(b)       Section 6(a)(i) of the Agreement is hereby amended by replacing “shall
initially range from 0% at ‘Threshold’ to 35% at ‘Target’ and to 70% at
‘Maximum’” with “shall initially range from 0% at ‘Threshold’ to 60% at ‘Target’
and to 120% at ‘Maximum’”.

 

(c)       Section 6(b) of the Agreement is hereby amended by replacing “four (4)
weeks” with “five (5) weeks.”

 

(d)       Section 7(a) of the Agreement is hereby amended by adding “(the date
of termination set forth in such notice is herein referred to as the
‘Termination Date’)” to the end of the first sentence thereof.

 

(e)       Section 7(a)(i)(1) of the Agreement is hereby amended by replacing
“135%” with “160%” and inserting “commencing on the Corporation’s first payroll
date following the Termination Date” at the end thereof.

 



 



 

 

 

(f)        Section 7(g) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(g)       Section 280G. Notwithstanding any other provision of this Agreement,
in the event that the amount of payments or other benefits payable to Lerner
under this Agreement (including, without limitation, the acceleration of any
payment or the accelerated vesting of any payment or other benefit), together
with any payments, awards or benefits payable under any other plan, program,
arrangement or agreement maintained by the Corporation or one of its
Subsidiaries or other Affiliates, would constitute an “excess parachute payment”
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), such payments and benefits shall be reduced (by the
minimum possible amounts) in the order set forth below until no amount payable
to Lerner under this Agreement or otherwise constitutes an “excess parachute
payment” (within the meaning of Section 280G of the Code); provided, however,
that no such reduction shall be made if the net after-tax amount (after taking
into account federal, state, local or other income, employment and excise taxes)
to which Lerner would otherwise be entitled without such reduction would be
greater than the net after-tax amount (after taking into account federal, state,
local or other income, employment and excise taxes) to Lerner resulting from the
receipt of such payments and benefits with such reduction. If any payments or
benefits payable to Lerner are required to be reduced pursuant to this Section,
such payments and/or benefits to Lerner shall be reduced in the following order:
first, payments that are payable in cash, with amounts that are payable last
reduced first; second, payments due in respect of any equity or equity
derivatives included at their full value under Section 280G (rather than their
accelerated value); third, payments due in respect of any equity or equity
derivatives valued at accelerated value under Section 280G, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); and fourth, all other non-cash benefits.

 

All determinations required to be made under this Section 7(g), including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Corporation and
Lerner as requested by the Corporation or Lerner. All fees and expenses of the
Accounting Firm shall be borne solely by the Corporation and shall be paid by
the Corporation. Absent manifest error, all determinations made by the
Accounting Firm under this Section 7(g) shall be final and binding upon the
Corporation and Lerner.

 

(g)       Section 9 of the Agreement is hereby amended by inserting the
following sentence immediately before the final sentence thereof:

 

If, during the Term, the Corporation consummates a Major Transaction and the
Corporation terminates Executive’s employment hereunder without cause pursuant
to Section 8(a) of this Agreement within one year after the Major Transaction,
then Executive shall be entitled to the benefits set forth in Section 8(a),
except that the Severance Period shall mean the period from the date of
termination of employment to the second (2nd) anniversary of the date of such
termination.

 

3.       Reference to and Effect on the Agreement.

 

(a)       On and after the date hereof each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import, shall mean and be a
reference to the Agreement as amended hereby.

 

(b)       Except as specifically amended hereby, the Agreement shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.

 

(c)       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of either party under the Agreement.

 



- 2 -

 

 

4.       Counterparts. This Amendment may be executed in counterparts, and any
party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Amendment shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto. The parties agree that the delivery of this
Amendment may be effected by means of an exchange of facsimile or pdf
signatures.

 

5.       Governing Law. This Amendment and any claim, controversy or dispute
arising under or related to this Amendment, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be construed and enforced under and in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.

 

[Signature Page Follows]

 



- 3 -

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

  B&G Foods, Inc.       By: /s/ Kenneth G. Romanzi     Name: Kenneth G. Romanzi
    Title: President and Chief Executive Officer       Scott E. Lerner       /s/
Scott E. Lerner

 

[Signature Page to First Amendment to Amended and Restated Employment Agreement]

 



 

 

 

 